DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Furthermore, the disclosure is objected to because, Applicants Specification discloses, in [0040] “Initially, the state machine 302 uses the entry-object state 314-1 or the exit-object state 314 and the initial parameters 304 to perform calculations 316 in the near-object state. The state machine 302 may utilize a machine-learned model. The machine-learned model may be a support vector machine, a recurrent neural network, a convolutional neural network, a deconvolution neural network, a dense neural network, a generative adversarial network, heuristics, or a combination thereof. The machine-learned model may perform parameter and range comparisons. Inputs to the machine-learned model are derived from the dataset 310 and the sorted and randomized parameters 308”; and [0048]   “Example 1: A system configured to: monitor parameters for near-object detection using at least one ultrasonic sensor, the parameters including an average of a range of an object from at least one ultrasonic sensor, a slope of the range, and a variation of the range; determine whether the range satisfies a range threshold; detect the object by operating the at least one ultrasonic sensor in a near-object state in response to determining that the range does satisfy the range threshold; and detect the object by operating the at least one ultrasonic sensor in a non-near-object state in response to determining that the range does not satisfy the range threshold”.   It is well understood in the art that a state machine is a mathematical model of a computation,  an abstract machine that can be in exactly one of a finite number of states at any given time and is defined by its states, initial states and inputs that trigger each transition.  Therefore, it is unclear how the state machine is configured to utilize a machine-learned model perform calculations required for the system to monitor the parameters for near-objects in Claim 1 and [0048].  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a sequence of measurement that further supports the equations as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the reflected ultrasonic wave is reflected of an object” in Line(s) 7-8.  This is grammatically incorrected.  The Examiner interprets this limitation as “the reflected ultrasonic wave is reflected off an object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a system configured to: monitor parameters for near-object detection using at least one ultrasonic sensor, the parameters including an average of a range of an object from at least one ultrasonic sensor, a slope of the range, and a variation of the range; determine whether the range satisfies a range threshold; detect the object by operating the at least one ultrasonic sensor in a near-object state in response to determining that the range does satisfy the range threshold; and detect the object by operating the at least one ultrasonic sensor in a non-near-object state in response to determining that the range does not satisfy the range threshold”.  It is unclear how “the range” recited throughout Claim 1 is determined.  [0056]-[0076] provides examples of techniques for near-object detection using ultrasonic sensors used in vehicle-parking-assist functions. Specifically example 5, [0061] discloses a system wherein: each ultrasonic sensor of the at least one ultrasonic sensor includes at least one transducer; the at least one transducer includes at least one transmitter configured to transmit an ultrasonic wave; and the at least one transducer includes at least one receiver configured to receive a reflected ultrasonic wave, and wherein the reflected ultrasonic wave is reflected of an object.  Therefore, it is supposed that the recited “range” is measured by the distance sensor.  This should, however, be clarified for example on the basis of the additional features of claim 5.
Furthermore,  “the slope of the range” in Line(s) 4 is not clear. [0026] of Applicants Specification describes “the slope of the range” as the “speed and/or velocity” without differentiating the two.  Examiner suggests  specifying what Applicant defines the term “the slope of the range” as, especially when the ultrasonic waves will not all be travelling at the same path.
Furthermore, the Claim recites, “monitoring parameters […] including “an average of a range of an object from at least one ultrasonic sensor”, “a slope of the range”, and “a variation of the range” in Line(s) 2-4; however, the Claim fails to further provide use for these monitored parameters or its purpose, and no further use of these parameters. Hence, their technical purpose is not clear.
Furthermore, it unclear how “the range to the object” is determined (since it has to satisfy a range threshold), but the object itself (the same to which the range is known), is only detected once the range satisfies or does not satisfy a range threshold. It would appear that the very fact of knowing the range to an object implies that the presence of the object is detected.
Furthermore, the limitations “detect the object by operating the at least one ultrasonic sensor in a near-object state in response to determining that the range does satisfy the range threshold” in Line(s) 6-7, and “detect the object by operating the at least one ultrasonic sensor in a non-near-object state in response to determining that the range does not satisfy the range threshold” in Line(s) 8-9 are unclear because the claim fails to provide the parameters for which the range are considered to satisfy and unsatisfy the range threshold when the at least one ultrasonic sensor is operating in a near-object state and non-near-object state.  [0033] of the Specification discloses “[…] the object proximity module 216 detects measured or observed ranges that meet requirements of entry parameters 216-3 to operate in the near-object state 216-1. Similarly, when the vehicle 102 starts driving or moving away from the barrier 110-4, the object proximity module 216 detects measured or observed ranges that meet requirements of exit parameters 216-4 to operate in the non- near-object state 216-2.”; and in [0045] “[…] If the object-proximity module 216 determines that the object is in the near-object range, at stage 406, the object- detection system 104 operates in the near-object state 216-1. Thus, at stage 406, the object- detection system 104 may place a higher weight on the parameters than the raw range measurements themselves, as described in FIG. 2.2. If the object-proximity module 216 determines that the object is not in the near-object range, at stage 408, the object-detection system 104 operates in the non-near-object state 216-2. Thus, at stage 408, the object- detection system 104 may place a higher weight on raw range measurements and/or may use only the raw range measurements”.  Therefore, at stage 406, the object-detection system 104 may place a higher weight on the parameters than the raw range measurements themselves, as described in FIG. 2.2; and at stage 408, the object-detection system 104 may place a higher weight on raw range measurements and/or may use only the raw range measurements.  If one of the problems is to prevent erroneous measurements in the very near-field (i.e. the ringdown zone) of the transducer (see [0008], [0021], [0022]); it seems that the mere use of an average or a slope or a variation of erroneous measurements (i.e. the “raw range measurements”) are not able to solve the problem of “accurately detecting an object in a near-object range” (see [0001]).  How are the operation detection states, “near-object state” and “non-near-object state” different since Claim 1 appears to merely define an ultrasonic distance sensor that measures the distance, speed and variation of range and has two operation detection states (which appear not need to be different, since there are no differentiating technical features and merely giving it a different name does not suffice), the two states somehow differentiate between a far and a near object detection.

Claim 15 is essentially the same as Claim 1 and refers to a computer-implemented method of the system of Claim 1.  Therefore Claim 15 is rejected for the same reasons as applied to Claim 1 above.

Claim 16 is essentially the same as claim 1 for reciting the limitation “detecting the object by operating the at least one ultrasonic sensor in a non-near- object state in response to determining that the range does not satisfy the range threshold”. Therefore Claim 16 is rejected for the same reasons as applied to Claim 1 above

Claim 2 recites “a version of the at least one ultrasonic sensor” in Line(s) 3.  It is unclear what “a version of the at least one ultrasonic sensor” is. Examiner interprets this as one of the technology, the model, the make, the cost as disclosed in [0026]; however, Applicant is asked to clarify.

Claim 4 recites “the range threshold as comprises a value of less than approximately 0.15 meters” in Line(s) 1-2.   The term “LESS THAN APPROXIMATELY” is a relative term which renders the claim indefinite.  It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 7 recites “maintain a count less than a total count of the at least one ultrasonic sensor” in Line(s) 2, it is unclear this can be implemented, especially in the in case of there being “one ultrasonic sensor” and “less than a total count of one ultrasonic sensor”, will be zero ultrasonic sensors; thereby, no functionality. 
Furthermore, the Claim recites, “in response to maintaining the count” in Line(s) 4.  It is not understandable since the count is set by the user. Moreover, maintaining is done actively. Hence, it is not understandable how there could be a “response” to something that is actively done. It is finally noted that even in case of multiple ultrasonic sensors, it is not clear whether the “time allotted to the ... ultrasonic sensor” is one same time for all sensors or one time for each sensor (in the sense of a time slot).

Claim 17 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim 8 recites “each ultrasonic sensor of the at least one ultrasonic sensor operates at a different time during the time allotted to the at least one ultrasonic sensor” in Line(s) 1-3.   How is it possible for the sensor to “operate at a different time during the time allotted”, especially when there is “one ultrasonic sensor”, with “one allotted time”? Even in the event of a plurality of sensors, does Applicant mean that probably some form of time multiplex was actually meant.

Claim 18 is essentially the same as Claim 8; and is therefore rejected for the same reasons as applied to Claim 8 above.

Claim 9 recites “modulation of a transmitted wave” in Line(s) 3-4,  it is unclear what kind of modulation Applicant is utilizing.  [0025] of Applicants Specification discloses, “[…] modulating (e.g., amplitude modulation) or by transmitting different patterns of ultrasonic waves using each of the ultrasonic sensors of the ultrasonic-sensor layout 106”. Applicant is advised to clarify if they are modulating by amplitude modulation or by transmitting different patterns of ultrasonic waves using each of the ultrasonic sensors of the ultrasonic-sensor layout.

Claim 11 recites the limitation “the vehicle” in Line(s) 4.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, Claim 11 recites the limitation “monitor the parameters for near-object detection by monitoring” in Line(s) 1-2.  It is unclear how the monitor of the monitoring parameters […] is to be carried out “based on driving data”. How are the driving data to be taken into account?

Claim 12 recites “derive the average, the slope, and the variation of the range of the object from the at least one ultrasonic sensor from at least last-three measured or observed ranges of the average, the slope, and the variation of the range” in Line(s) 1-4.  It is not clear what applicant is deriving. It can only be guessed that somehow at least the last three measurements are taking into account for the average, the slope and the variation. 

Claim 19 is essentially the same as Claim 12; and is therefore rejected for the same reasons as applied to Claim 12 above.

Claim 13 recites “derive the variation of the range of the object from the at least one ultrasonic sensor by calculating a range difference between a minimum measured or observed range and a maximum measured or observed range of the at least last-three measured or observed ranges and dividing the range difference by a constant” in Line(s) 1-5.  It is not clear what applicant is deriving. 

Claim 20 is essentially the same as Claim 13; and is therefore rejected for the same reasons as applied to Claim 13 above.
Claim 14 recites the limitation “the first ultrasonic sensor” and “the second ultrasonic sensor” in Line(s) 1-2.  There is insufficient antecedent basis for this limitation in the claim.

 Subsequent Dependent Claim(s) 3, 4-6 and 10 fail to remedy the deficiencies set forth in the rejection of independent Claim(s) 1 under 35 USC § 112 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-20 under 35 USC § 112 above, Claim(s) 1-6, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUKAWA (US 2009/0224959 A1).
Referring to Claim 1, MATSUKAWA teaches a system (Title) configured to:
monitor parameters for near-object detection (Fig. 4: S100) using at least one ultrasonic sensor ([0018]; Fig. 1: 3a-3f), the parameters including a range of an object from at least one ultrasonic sensor ([0006]; Claim 1), a slope of the range ([0038]: “if the speed is low the obstacle is determined to not so dangerous”; this implies the determination of the relative speed), and a variation of the range ([0038; wherein, the speed is a “variation of the range”);
determine whether the range satisfies a range threshold (Fig. 4: S110);
detect the object by operating the at least one ultrasonic sensor in a near-object state in response to determining that the range does satisfy the range threshold (Fig. 4: S130);
detect the object by operating the at least one ultrasonic sensor in a non-near-object state in response to determining that the range does not satisfy the range threshold (Fig. 4: S120).
MATSUKAWA doesn’t explicitly teach the range of an object from at least one ultrasonic sensor of the parameters is an average range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the parameters including an average of a range of an object from at least one ultrasonic sensor, a slope of the range since it was known in the art that calculating an average of a measured value is considered to represent a measure of usual design to increase the signal to noise ratio; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to Claim 2, MATSUKAWA, as modified as described above, teaches the system of claim 1, but doesn’t explicitly teach the range threshold depends on: a type of medium between the object and the at least one ultrasonic sensor; and a version of the at least one ultrasonic sensor.  
It is an obvious design choice, since the skilled person in the art before the effective filing date of the claimed invention, would take a type of medium and version of the ultrasonic sensor into consideration for determining the threshold distance.

Referring to Claim 3, MATSUKAWA, as modified as described above, teaches the system of claim 2, wherein the type of medium between the object and the at least one ultrasonic sensor comprises air (Fig. 1).

Referring to Claim 4, MATSUKAWA, as modified as described above, teaches the system if claim 3, wherein the range threshold comprises a value less than approximately 0.15 meters ([0006]: detect an obstacle irrespective of the distance to the obstacle”, and this distance can fall within the range of 0-15 meters).

Referring to Claim 5, MATSUKAWA, as modified as described above, teaches the system of claim 4, wherein:
each ultrasonic sensor of the at least one ultrasonic sensor includes at least one transducer ([0019], inherent via the configuration and functionality of microphone 21);
the at least one transducer includes at least one transmitter configured to transmit an ultrasonic wave ([0019], inherent via the configuration and functionality of microphone 21);
the at least one transducer includes at least one receiver configured to receive a reflected ultrasonic wave, and wherein the reflected ultrasonic wave is reflected of an object ([0019], inherent via the configuration and functionality of microphone 21).

Referring to Claim 6, MATSUKAWA, as modified as described above, teaches the system of claim 5, wherein the at least one ultrasonic sensor is configured to be embedded in or on at least one of:
each lateral side of a vehicle, proximate to each corner of the vehicle, across a front of the vehicle, or across a rear of the vehicle (3a-3f of FIG. 1).

Referring to Claim 11, MATSUKAWA, as modified as described above, teaches the system of claim 4, wherein the system is configured to monitor the parameters for near-object detection by monitoring, based on driving data, the average, the slope, and the variation of the range of the object from the at least one ultrasonic sensor, the driving data including a driving or a moving direction and speed of the vehicle ([0038]).

Claim 15 is essentially the same as Claim 1 and refers to a computer-implemented method of the system of Claim 1.  Therefore Claim 15 is rejected for the same reasons as applied to Claim 1 above.

Claim 16 is essentially the same as Claim 1; and is therefore rejected for the same reasons as applied to Claim 1 above.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-20 under 35 USC § 112 above, Claim(s) 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUKAWA as applied to Claim(s) 1, 6, and 15-16 above, and further in view of MATSUURA (US 20200096633 A1).
Referring to Claim 7, MATSUKAWA, as modified as described above, teaches the system of claim 6; however,  MATSUKAWA doesn’t explicitly teach maintain a count less than a total count of the at least one ultrasonic sensor during operations of vehicle-parking-assist functions; in response to maintaining the count less than the total-count of the at least one ultrasonic sensor, decrease a time allotted to the at least one ultrasonic sensor for near- object detection.
MATSUURA teaches maintain a count less than a total count of the at least one ultrasonic sensor during operations of vehicle-parking-assist functions ([0100]-[0104]; Steps 130, 133 and 140 of FIG’s. 6-7);
in response to maintaining the count less than the total-count of the at least one ultrasonic sensor, decrease a time allotted to the at least one ultrasonic sensor for near- object detection ([0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MATSUKAWA with the system of MATSUURA for the purpose of allowing useful information to be acquired at a higher frequency in a target to which the detection information is transmitted from the ultrasonic wave sensors.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

	
Referring to Claim 8, MATSUURA, as modified as described above, teaches the system of claim 7, wherein each ultrasonic sensor of the at least one ultrasonic sensor operates at a different time during the time allotted to the at least one ultrasonic sensor for near-object detection ([0159]; [0121]).

Claim 17 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim 18 is essentially the same as Claim 8; and is therefore rejected for the same reasons as applied to Claim 8 above.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-20 under 35 USC § 112 above, Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUKAWA in view of MATSUURA, as applied to Claim(s) 7 above, and further in view of  Suzuki (US 2012/0170411 A1).
Referring to Claim 9, MATSUKAWA, as modified as described above, doesn’t explicitly teach each ultrasonic sensor of the at least one ultrasonic sensor operates at approximately a same time during the time allotted to the at least one ultrasonic sensor for near-object detection by utilizing modulation of the transmitted ultrasonic wave.
Suzuki teaches each ultrasonic sensor of the at least one ultrasonic sensor operates at approximately a same time during the time allotted to the at least one ultrasonic sensor for near-object detection by utilizing modulation of the transmitted ultrasonic wave ([0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MATSUKAWA with the system of Suzuki for the purpose of reducing power consumption, required power supply capacity, and the capacitance of the capacitor of the ultrasonic sensors.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-20 under 35 USC § 112 above, Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUKAWA in view of MATSUURA in view of Suzuki, as applied to Claim(s) 9 above, and further in view of  SUGAE (US 2019/0196010 A1).
Referring to Claim 10, MATSUKAWA, as modified as described above, doesn’t explicitly teach utilize modulation of the transmitted ultrasonic wave by modulating at least an amplitude of the transmitted ultrasonic wave. 
SUGAE teaches utilize modulation of the transmitted ultrasonic wave by modulating at least an amplitude of the transmitted ultrasonic wave ([0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MATSUKAWA with the system of SUGAE for the purpose of adding an identification signal to the carrier wave by a predetermined scheme.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-20 under 35 USC § 112 above, Claim(s) 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUKAWA as applied to Claim(s) 1, 11, and 15 above, and further in view of SCHWEIZER (GB 2251309 A).
Referring to Claim 12, MATSUKAWA, as modified as described above, doesn’t explicitly derive the average, the slope, and the variation of the range of the object from the at least one ultrasonic sensor from at least last-three measured or observed ranges of the average, the slope, and the variation of the range of the object from the at least one ultrasonic sensor.
SCHWEIZER teaches derive the average, the slope, and the variation of the range of the object from the at least one ultrasonic sensor from at least last-three measured or observed ranges of the average, the slope, and the variation of the range of the object from the at least one ultrasonic sensor (Pg. 10, Ln. 3-31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MATSUKAWA with the system of SCHWEIZER for the purpose of determining the validity signal; thereby, accurately detecting the obstacle.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Claim 19 is essentially the same as Claim 12; and is therefore rejected for the same reasons as applied to Claim 12 above.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-20 under 35 USC § 112 above, Claim(s) 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUKAWA in view of SCHWEIZER as applied to Claim(s) 12 and 19 above, and further in view of POEPPERL (WO 2020239450 A1).
Referring to Claim 13, MATSUKAWA, as modified as described above, doesn’t explicitly teach derive the variation of the range of the object from the at least one ultrasonic sensor by calculating a range difference between a minimum measured or observed range and a maximum measured or observed range of the at least last-three measured or observed ranges and dividing the range difference by a constant.
POEPPERL teaches the system of claim 12, wherein the system is further configured to derive the variation of the range of the object from the at least one ultrasonic sensor by calculating a range difference between a minimum measured or observed range and a maximum measured or observed range of the at least last-three measured or observed ranges and dividing the range difference by a constant (Abstract, Claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MATSUKAWA with the system of POEPPERL for the purpose of verifying the presence of an  object a near region on the basis of the statistical parameter.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 14, MATSUKAWA, as modified as described above, teaches the system of claim 13, wherein the first ultrasonic sensor is configured to communicate the parameters for near-object detection to the second ultrasonic sensor ([0022]).

Claim 20 is essentially the same as Claim 13; and is therefore rejected for the same reasons as applied to Claim 13 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645